                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

STEVEN COLLINS,                                            )
                                                           )
                           Plaintiff,                      )
                                                           )
v.                                                         )    Case No. 6:20-CV-03237-MDH
                                                           )
KILOLO KIJAKAZI,1                                          )
Acting Commissioner of Social Security,                    )
                                                           )
                           Defendant.                      )

                                                      ORDER

         Before the Court is Plaintiff Steven Collins’ appeal of Defendant Social Security

Administration Commissioner’s (“Commissioner”) denial of his application for disability

insurance benefits under the Social Security Act (the “Act”). Plaintiff exhausted his administrative

remedies, and the matter is now ripe for judicial review. After careful review of the record, the

Court affirms the decision of the Administrative Law Judge (“ALJ”).

                                                BACKGROUND

          Steven Collins filed applications for Disability Insurance Benefits and Supplemental

Security Income on May 3, 2017 and May 22, 2017, respectively. (Tr. at 188-195). His applications

were denied on October 3, 2017. (Tr. at 86-117). Collins filed a Request for Hearing on November

17, 2017. (Tr. at 129-30). A hearing was held on March 11, 2019. (Tr. at 27-68). The ALJ

subsequently issued an unfavorable decision on August 9, 2019. (Tr. at 7-26). The ALJ determined

that Stevens had not engaged in substantial gainful activity since his alleged onset date of April 6,

2017. (Tr. at 13). The ALJ determined that Collins suffered from severe impairments of obesity,


1
 Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021. Pursuant to Fed. R. Civ. P.
25(d)(1), Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit. By reason of the last sentence
of 42 U.S.C. § 405(g), no further action need be taken.

                                                           1

          Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 1 of 11
status-post knee replacement, tobacco use disorder, obstructive sleep apnea, degenerative disc

disease, major depressive disorder, and anxiety disorder with panic attacks. (Tr. at 13). While the

ALJ did not conclude that any of these conditions met or equaled a listed condition. (Tr. at 13-16),

he did note some limitations. Specifically, the ALJ found that Collins retained the following RFC:

       to a perform less than the full range of light work as defined in 20 CFR 404.1567(b)
       and 416.927(b). The claimant can lift and carry up to 20 pounds occasionally and
       up to 10 pounds frequently. He can stand for four hours in an eight-hour workday.
       He can walk for four hours in an eight-hour workday. He can stand for one hour at
       a time. He can walk for one hour at a time. He can occasionally stop, squat, bend,
       twist, and turn. He can frequently reach. He can occasionally climb ramps and
       stairs. He can never climb ladders, ropers, or scaffolds. He can never work at
       unprotected heights or under hazardous circumstances. He can occasionally be
       exposed to dust, smoke, and fumes. He cannot stand on vibrating surfaces or use
       air or vibrating tools. He can occasionally interact with supervisors. He can
       occasionally interact with coworkers. He cannot interact with the general public.
       He is limited to performing simple, routine, and repetitive tasks. He is limited to
       making simple work-related decisions.

(Tr. at 16). The ALJ then relied on vocational expert testimony to find that Collins could perform

his past work as a small products assembler (DOT# 706.684-022). (Tr. at 20). The ALJ also relied

on vocational expert testimony to find that Collins could perform other work in the national

economy as a small products assembler (DOT# 706.684-022), swatch clerk (DOT# 222.587-050),

and packing header (DOT# 920.587-010). (Tr. at 21). Because he did not agree with this decision,

Collins filed a Request for Review of a Hearing Decision/Order with the Appeals Council on

September 4, 2019. (Tr. at 185-97). The Appeals Council denied his request for review on June 8,

2020. (Tr. at 1-6). Collins has exhausted all administrative remedies.

                                          STANDARD

       Judicial review of the Commissioner’s decision is a limited inquiry into whether substantial

evidence supports the findings of the Commissioner and whether the correct legal standards were

applied. See 42 U.S.C. §§ 405(g), 1383(c)(1)(B)(ii)(3). Substantial evidence is less than a



                                                 2

        Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 2 of 11
preponderance of the evidence and requires enough evidence to allow a reasonable person to find

adequate support for the Commissioner’s conclusion. Richardson v. Perales, 402 U.S. 389, 401

(1971); Freeman v. Apfel, 208 F.3d 687, 690 (8th Cir. 2000). This standard requires a court to

consider both the evidence that supports the Commissioner’s decision and the evidence that

detracts from it. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008). That the reviewing court would

come to a different conclusion is not a sufficient basis for reversal. Wiese v. Astrue, 552 F.3d 728,

730 (8th Cir. 2009). Rather, “[i]f, after review, we find it possible to draw two inconsistent

positions from the evidence and one of those positions represents the Commissioner’s findings,

we must affirm the denial of benefits.” Id. (quoting Mapes v. Chater, 82 F.3d 259, 262 (8th Cir.

1996)).

          Courts “defer heavily to the findings and conclusions of the Social Security

Administration” and will disturb the Commissioner’s decision only if it falls outside the “zone of

choice.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010); Casey v. Astrue, 503 F.3d 687, 691

(8th Cir. 2007). Incorrect application of a legal standard is grounds reversal, Ford v. Heckler, 754

F.2d 792 (8th Cir. 1985), but the Court defers to the ALJ’s determinations of the credibility of

witness testimony, as long as the ALJ’s determinations are supported by good reasons and

substantial evidence. Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006). Finally, while a

deficiency in opinion writing is not enough to merit reversal where it has no practical effect on the

outcome, incomplete analyses, inaccuracies, and unresolved conflicts of evidence may be a basis

for remand. Reeder v. Apfel, 213 F.3d 984, 988 (8th Cir. 2000).

                                           DISCUSSION

          The specific issue in this case is whether substantial evidence supports the ALJ’s mental

residual functional capacity finding. The Plaintiff argues that the ALJ relied on outdated opinions



                                                  3

           Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 3 of 11
of a non-examining physician and a consultative physician while discounting evidence that

Collins’ conditions had worsened since those opinions were issued. Contrary to Plaintiff’s

arguments, the ALJ properly considered the medical opinions and prior administrative medical

finding pertaining to Plaintiff’s mental impairments and properly considered Plaintiff’s treatment

notes and activities of daily living. Plaintiff argues that the ALJ’s decision should be remanded

because the ALJ failed to consider the alleged worsening in Plaintiff’s condition and that Plaintiff’s

activities of daily living and treatment notes do not support the ALJ’s RFC. The ALJ’s entire RFC

finding, including the portion pertaining to mental limitations, is supported by substantial evidence

of record. The ALJ’s decision is affirmed.

       Notably, the ALJ is not required to base the RFC on a medical opinion. Martise v. Astrue,

641 F.3d 909, 927 (8th Cir. 2011) (“the ALJ is not required to rely entirely on a particular

physician's opinion or choose between the opinions [of] any of the claimant's physicians.”)

(internal citations omitted). Instead, the ALJ must base the RFC on the record as a whole.

The ALJ properly considered the prior administrative medical finding by Dr. Toll and the medical

opinions by Dr. Forsyth and Dr. Brandt in accordance with the regulations. (Tr. 18-20). See 20

C.F.R. §§ 404.1513, 404.1520c, 416.913, and 416.920c. For claims filed on or after March 27,

2017, such as in this case, the regulations specify that the ALJ will not defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion or prior administrative

medical finding, including those from Plaintiff’s medical sources. See 20 C.F.R. §§ 404.1520c(a)

and 416.920c(a).

       Pursuant to the regulations, the most important factors the ALJ considers in evaluating the

persuasiveness of a medical opinion or prior administrative medical finding are supportability and

consistency. 20 C.F.R. §§ 404.1520c(b)(2) and 416.920c(b)(2). Regarding supportability, the more



                                                  4

         Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 4 of 11
relevant the objective medical evidence and supporting explanations are from the medical source

to support his or her medical opinion or prior administrative medical finding, the more persuasive

the medical opinion or prior administrative medical finding will be. Id. at §§ 404.1520c(c)(1) and

416.920c(c)(1). Regarding consistency, the more consistent a medical opinion or prior

administrative medical finding is with the evidence from other medical and nonmedical sources,

the more persuasive the medical opinion or prior administrative medical finding will be. Id. at §§

404.1520c(c)(2) and 416.920c(c)(2).

       The ALJ properly considered the supportability and consistency of state agency

psychological consultant Dr. Toll’s prior administrative medical finding. (Tr. 18-19). See 20

C.F.R. §§404.1520c and 416.920c. The ALJ found Dr. Toll’s prior administrative medical finding

partially persuasive because it was only partially consistent with the weight of the record evidence.

(Tr. 18-19). On October 2, 2017, after reviewing the record provided to her, Dr. Toll determined

that Plaintiff had moderate limitations in: understanding, remembering, or applying information;

interacting with others; and concentrating, persisting, or maintaining pace. (Tr. 18, 91-92, 96-98,

106-07, 111-13). Dr. Toll also determined that Plaintiff had mild limitations in adapting or

managing oneself. (Tr. 18, 91-92, 97-98, 106-07, 113).

       With respect to consistency, the ALJ found Dr. Toll’s conclusion that Plaintiff had

moderate limitations in interacting with others was consistent with Plaintiff’s medical records,

treatment history, and activities of daily living. (Tr. 15, 18). However, the ALJ found Dr. Toll’s

conclusion that Plaintiff had mild limitations in adapting or managing oneself was inconsistent

with the weight of the record evidence. (Tr. 15, 18-19). See id. at §§ 404.1520c(c)(2) and

416.920c(c)(2). The ALJ determined that Plaintiff had moderate, rather than mild, limitations in

adapting and managing oneself. (Tr. 15). Regarding supportability, the ALJ found that Dr. Toll



                                                 5

         Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 5 of 11
supported her opinions with detailed explanations citing to objective evidence, but she was not

able to consider additional evidence that became available after she completed her assessment. (Tr.

19). See id. at §§ 404.1520c(c)(1) and 416.920c(c)(1). The ALJ additionally noted Dr. Toll did not

have the benefit of examining Plaintiff. (Tr. 19).

       The ALJ also properly considered the supportability and consistency of consultative

examiner Dr. Forsyth’s medical opinion. (Tr. 19.) See 20 C.F.R. §§404.1520c and 416.920c. The

ALJ found Dr. Forsyth’s opinion partially persuasive because it was only partially consistent with

the weight of the record evidence. (Tr. 19). After examining Plaintiff on August 16, 2017, Dr.

Forsyth determined Plaintiff was able to: understand, remember, and apply complex information

and instructions; interact with others but was socially avoidant; and adapt and manage himself and

do things that were of interest or motivating to him. (Tr. 19, 467-70). Dr. Forsyth further

determined that Plaintiff had no deficiencies in concentration, persistence, or maintaining pace.

(Tr. 19, 469).

       Regarding consistency, the ALJ found Dr. Forsyth’s opinion that Plaintiff could adapt and

manage himself was consistent with Plaintiff’s medical records, treatment history, and activities

of daily living. (Tr. 15, 19). However, the ALJ found Dr. Forsyth’s conclusion that Plaintiff had

“no deficiencies in concentration, persistence, or maintaining pace from a mental status

perspective” was inconsistent with the weight of the record evidence. (Tr. 15, 19, 469). See id. at

§§ 404.1520c(c)(2) and 416.920c(c)(2). The ALJ determined that Plaintiff had moderate

limitations in concentrating, persisting, or maintaining pace, and he included appropriate

limitations in the residual functional capacity finding to accommodate these limitations. (Tr. 15).

With respect to supportability, the ALJ found that Dr. Forsyth supported his opinion with a detailed

report that cited to objective evidence. (Tr. 19). See id. at §§ 404.1520c(c)(1) and 416.920c(c)(1).



                                                 6

         Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 6 of 11
        Finally, the ALJ properly considered the supportability and consistency of consultative

examiner Dr. Brandt’s medical opinion. (Tr. 19-20). See 20 C.F.R. §§404. 1520c and 416.920c.

The ALJ found Dr. Brandt’s opinion unpersuasive because it was “largely inconsistent” with the

weight of the record evidence. (Tr. 19-20). After examining Plaintiff on April 6, 2019, Dr. Brandt

determined Plaintiff had marked and extreme limitations in his ability to: understand, remember,

and carry out instructions; interact appropriately with others; and respond appropriately to changes

in the work setting. (Tr. 19-20, 585-87). Dr. Brandt also concluded that Plaintiff was unable to

manage his own funds and “appears”: to be unable to understand, remember, and carry out even

simple instructions on a consistent basis; unable to concentrate persist, and keep pace on even

simple tasks on a consistent basis; to have no intact capacity to interact effectively in work

situations; and to have virtually no intact capacity to adapt to changes in even simple work

situations. (Tr. 19, 596).

        Regarding supportability, the ALJ found Dr. Brandt’s opinion was supported with a

detailed report citing to objective evidence. (Tr. 19-20). See id. at §§ 404.1520c(c)(1) and

416.920c(c)(1). However, with respect to consistency, the ALJ found Dr. Brandt’s opinion “largely

inconsistent” with the weight of the record and provided an example. (Tr. 19-20). The ALJ found

Dr. Brandt’s opinion that Plaintiff could not understand, remember, and carry out even simple

instructions on a consistent basis was inconsistent with Plaintiff’s medical records, treatment

history, and activities of daily living. (Tr. 14-15, 20). See id. at §§ 404.1520c(c)(2) and

416.920c(c)(2). Moreover, the ALJ found Dr. Brandt’s opinion vague in nature because he

frequently opined that Plaintiff “appears” unable to perform functions. (Tr. 20, 585-86, 596).

        First, Plaintiff argues that the ALJ relied on outdated medical opinions that failed to

consider Plaintiff’s worsening condition. See id. at 4. Plaintiff specifically points to the ALJ’s



                                                 7

         Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 7 of 11
consideration of Dr. Toll’s prior administrative medical finding from October 2, 2017, and Dr.

Forsyth’s medical opinion from August 16, 2017. See id. at 5-7. Of importance, Plaintiff alleged

the onset date of his disability was April 6, 2017. (Tr. 188, 190). Accordingly, the ALJ

appropriately considered the finding of Dr. Toll and the opinion of Dr. Forsyth as both occurred

after Plaintiff’s alleged onset date and during the period of alleged disability, thus making the

finding and opinion relevant evidence. The new regulations require the ALJ to consider the

opinions of state agency medical consultants because they are highly qualified and experts in

Social Security disability evaluation. See 20 C.F.R. § 404.1513a. The ALJ’s reasonable reliance

on an opinion from a highly qualified expert is within the zone of choice.” Morton v. Saul, No.

2:19-CV-92 RLW, 2021 WL 307552, at *8 (E.D. Mo. Jan. 29, 2021) (citing Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019)).

       As detailed above and in the ALJ’s decision, the ALJ considered all of the relevant

evidence in the record when making the residual functional capacity finding, including evidence

that post-dated Dr. Toll’s finding and Dr. Forsyth’s opinion (e.g., medical records from 2018,

Plaintiff’s testimony from 2019, and a consultative examination from 2019), and placed

appropriate additional limitations in the residual functional capacity finding. (Tr. 14-20).

       Plaintiff asserts that the ALJ “failed to explain the specific inconsistencies upon which he

relied” in finding Dr. Brandt’s opinion inconsistent with the evidence. See Pl. Br. at 8. Plaintiff’s

assertion is not accurate. The ALJ explained that Dr. Brandt’s opinion that Plaintiff could not

understand, remember, and carry out even simple instructions on a consistent basis was

inconsistent with the medical records, treatment history, and activities of daily living. (Tr. 20). In

his decision, the ALJ provided numerous examples demonstrating how Dr. Brandt’s opinion was

inconsistent with the record evidence. (Tr. 14-15). The ALJ noted that: Plaintiff’s Montreal



                                                  8

         Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 8 of 11
Cognitive Assessment scores of twenty-one and seventeen suggested mild to moderate

impairment. (Tr. 14, 453-54, 596); Plaintiff exhibited fair memory functions at his August 16,

2017 psychological evaluation. (Tr. 14, 469); Plaintiff was alert and oriented at the majority of his

examinations. (Tr. 14, 422, 434, 504, 507, 509, 511, 513-14, 516, 519, 527); Plaintiff exhibited

intact cognitive functioning, memory, thought content, insight, and/or judgment at several

examinations. (Tr. 14-15, 422, 453, 460, 504, 507, 509, 511, 513-14, 516. 519, 533, 539, 547,

569); and Plaintiff was able to engage in a wide variety of activities of daily living. (Tr. 15, 34, 38,

49, 240-50, 468, 508, 522, 593, 604-05).

        Plaintiff argues that the ALJ erred in considering Plaintiff’s subjective reports and

Plaintiff’s treatment notes and activities of daily living. The ALJ properly considered Plaintiff’s

subjective symptoms in accordance with the regulations. See 20 C.F.R. §§ 404.1529 and 416.929.

The ALJ found that Plaintiff had severe mental impairments of major depressive disorder and

anxiety disorder with panic attacks. (Tr. 13). In evaluating Plaintiff’s symptoms, the ALJ

appropriately considered the symptoms Plaintiff reported during his testimony and in his function

report, to include his reports that: his impairments caused irritability, mood swings, forgetfulness,

anxiety, and other symptoms; and his impairments affected his ability to remember, persevere,

concentrate, understand, follow instructions, and get along with other people. (Tr. 14-18, 40, 49-

50, 240-50).

        However, the ALJ determined that Plaintiff’s statements concerning the intensity,

persistence, and limiting effects of his symptoms were “not entirely consistent” with the medical

evidence and other evidence in the record. (Tr. 17). See 20 C.F.R. §§ 404.1529 and 416.929. As

part of his evaluation of Plaintiff’s subjective symptoms, the ALJ properly considered Plaintiff’s




                                                   9

         Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 9 of 11
objective medical evidence and other medical evidence, including consultative examinations, in

accordance with the regulations. See 20 C.F.R. §§ 404.1513, 416.913, 404.1529, and 416.929.

       Regarding Plaintiff’s medical records, the ALJ considered that Plaintiff’s mental health

provider diagnosed him with severe depression on several occasions and that Plaintiff’s “PHQ-9”

score indicated severe depression. (Tr. 17, 503, 506, 508, 510, 512, 514, 516, 520, 526-27).

However, the ALJ found that the allegations were inconsistent with the weight of the record. (Tr.

17). The ALJ appropriately considered that Plaintiff did not report depression, anxiety, and/or

panic attacks at numerous examinations. (Tr. 17-18; Tr. 498 (depression and anxiety not present);

Tr. 452, 459, 532, 538, 546, 567 (anxiety and panic attacks not present)). See 20 C.F.R. §§

404.1529(c)(3)(ii) and 416.929(c)(3)(ii). In addition, the ALJ appropriately considered that

Plaintiff’s medical records showed he exhibited appropriate mood and affect at numerous

examinations. (Tr. 18, 422, 434, 453, 460, 499, 533, 539, 547, 568) and frequently denied suicidal

or homicidal ideations. (Tr. 18, 422, 468, 498, 509, 511, 513-14, 516, 519, 595). See id.

       The ALJ also appropriately considered Plaintiff’s daily activities and found that Plaintiff’s

statements regarding the severity of his impairments were largely inconsistent with his daily

activities. (Tr. 18). See 20 C.F.R. §§ 404.1529(c)(3)(i) and 416.929(c)(3)(i). The ALJ found that

Plaintiff was able to live with others, help take care of others, manage his personal care, manage

his own finances, help perform certain household chores, go outside, ride in a car, drive “if

absolutely necessary,” watch television, spend time with others, fish, and use social media. (Tr.

18, 34, 38, 49, 240-50, 468, 508, 522, 593, 604-05). Inconsistencies between Plaintiff’s subjective

complaints and his activities diminish his credibility. See Goff v. Barnhart, 421 F.3d 785, 792 (8th

Cir. 2005).




                                                10

        Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 10 of 11
       The ALJ also properly considered Plaintiff’s treatment notes in accordance with the

regulations. See 20 C.F.R. §§ 404.1529(c)(3) and 416.929(c)(3). Regarding the treatment notes,

Plaintiff asserts that the records the ALJ relied on in finding Plaintiff did not report depression,

anxiety, and/or panic attacks at several examinations were all records from treatment visits to

address Plaintiff’s physical conditions. See Pl. Br. at 12. In these records, Plaintiff denied

depression, anxiety, and/or panic attacks – all bases upon which he filed for benefits – during the

period of time for which he seeks benefits, and such denials are relevant to the assessment of the

severity of Plaintiff’s symptoms. (Tr. 452, 459, 498, 532, 538, 546, 567). See Chesser v. Berryhill,

858 F.3d 1161, 1167 (8th Cir. 2017). Furthermore, the ALJ did not dispute that Plaintiff had mental

impairments, as these were found to be severe and were accommodated in the residual functional

capacity finding.

                                         CONCLUSION

       For the foregoing reasons, the Court finds that the ALJ’s mental RFC finding for Plaintiff

is supported by substantial evidence in the record. Accordingly, the decision of the ALJ is hereby

affirmed.



IT IS SO ORDERED.

Dated: August 31, 2021                                        /s/ Douglas Harpool______
                                                             DOUGLAS HARPOOL
                                                             United States District Judge




                                                11

        Case 6:20-cv-03237-MDH Document 16 Filed 08/31/21 Page 11 of 11
